Citation Nr: 0904914	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for hypertension.

2.  Entitlement to an initial rating higher than 30 percent 
for a mood disorder.

3.  Entitlement to an initial rating higher than 20 percent 
for degenerative joint disease, residuals of left knee 
trauma.  

4.  Entitlement to an initial rating higher than 10 percent 
for right knee patellofemoral syndrome.

5.  Entitlement to an initial rating higher than 10 percent 
for residuals of right wrist injury.

6.  Entitlement to an initial rating higher than 10 percent 
for residuals of left wrist injury.  

7.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service- 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
August 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In 
December 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.

With the exception of entitlement to an initial rating higher 
than 10 percent for hypertension, the remaining issues listed 
on the title page of this decision are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected 
hypertension has been manifested by diastolic pressure that 
is less than 110 and systolic pressure that is less than 200.


CONCLUSION OF LAW

The schedular criteria for the assignment of a disability 
rating greater than 10 percent for hypertension have not been 
met for any portion of the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ), in this case, to RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
hypertension.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  In the 
present case, letters dated in October 2003 and June 2004, 
prior to the October 2004 rating decision on appeal, provided 
the Veteran notice of the requirements for establishing 
service connection.  In addition, a March 2005 letter 
notified the Veteran of the requirements for establishing 
increased ratings and his claim was readjudicated in a June 
2005 rating decision as well as an April 2006 SOC and 
subsequent April 2008 SSOC.  Thus, after providing the 
required notice, the RO reconsidered the claim - to include 
addressing any additional evidence received in response to 
the notices - thereby "curing" any defect as to the timing 
of this notice.  Accordingly, absent any error in the timing 
or content of VCAA notice, a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
not warranted in the present case.

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, further 
discussion of its provisions is not required.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA and private treatment records, provided him with 
VA examinations, and he has been afforded hearings before a 
hearing officer at the RO as well as before the undersigned 
Veterans Law Judge.  Therefore, the duty to assist has been 
satisfied and there is no reasonable possibility that any 
further assistance to the Veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the Veteran in adjudicating this appeal.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran contends that his service-connected hypertension 
warrants an evaluation in excess of 10 percent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R., Part 4.  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

In an October 2004 rating decision, service connection was 
granted for hypertension under Diagnostic Code 7101 and a ten 
percent evaluation was assigned effective from November 2002.  
The Veteran disagreed with the initial 10 percent schedular 
rating assigned and this appeal ensued.

VA and private treatment records dated from as early as 
November 2000 to the present fail to include any blood 
pressure readings which reveal diastolic pressure of 110 or 
more, or systolic pressure of 200 or more.

An August 2005 report of VA examination for hypertension 
notes that the Veteran reported that he was diagnosed with 
hypertension in 1992, takes Verapamil and 
hydrochlorothiazide, and that he experienced daily headaches 
which resolve with rest for one hour.  He does not check his 
blood pressure when he has these headaches.  He also reported 
that he has not been diagnosed with any cardiac disease or 
any other arteriosclerotic complications of hypertension.  On 
examination, the Veteran's blood pressure reading was 146/84 
sitting, 146/79 standing, 148/78 lying down, his heart was 
regular, and his lungs were clear.  The impression included 
hypertension, under control.  

VA and private outpatient treatment records, dated one year 
prior to his November 2002 claim for service connection to 
the present, fail to include any blood pressure readings 
which reveal diastolic pressure of 110 or more, or systolic 
pressure of 200 or more.  These records reflect that blood 
pressure readings ranged between 154/100 (December 2003) and 
167/90 (May 2003).

For the entire appeal period, the Veteran's service-connected 
hypertension has been rated 10 percent disabling under 
Diagnostic Code 7101, used to evaluate hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Under this Diagnostic Code, a 10 percent rating is assigned 
for hypertension when diastolic pressure is predominately 100 
or more; or when systolic pressure is predominantly 160 or 
more; or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent rating is assigned when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is assigned when diastolic pressure is predominantly 120 or 
more.  A maximum 60 percent rating is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).

The Board notes that during the pendency of this appeal, a 
change was made to the criteria used to evaluate disabilities 
evaluating hypertension.  See 71 Fed. Reg. 52,457-52,460 
(Sept. 6, 2006).  This change added a Note (3) to the 
criteria at Diagnostic Code 7101 that directed that 
hypertension is to be evaluated separately from hypertensive 
heart disease and other types of heart disease.

As indicated above, to receive the next higher rating of 20 
percent, the Veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that the 
Veteran's diastolic pressure is predominantly below 110, and 
his systolic pressure is predominantly below 200, and thus 
his hypertension is no more than 10 percent disabling.

The Board has considered the Veteran's assertions that his 
blood pressure is more disabling than reflected by his 
current disability rating.  However, the Board is limited to 
those factors that are included in the rating criteria 
provided by regulations for rating that disability.  To do 
otherwise would be error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  The pertinent criteria for rating 
hypertension in this case involves an assessment of the 
predominant systolic and diastolic pressure readings of 
record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Accordingly, the documented blood pressure readings of record 
are essentially the only medical findings which can be 
considered in concluding that an increased disability rating 
for hypertension is not appropriate.

As there has been no indication of hypertensive heart disease 
or any other type of heart disease shown during the appeal 
period, nor are any such conditions currently service-
connected, there is no basis for any separate evaluation as 
discussed under Note (3) to the criteria at Diagnostic Code 
7101.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Following a careful review of the evidence, the Board finds 
that the Veteran's hypertension is not shown to be more than 
10 percent disabling.  The Veteran's blood pressure has been 
read on numerous occasions over the course of this appeal.  
The medical reports, however, show systolic readings which 
have been entirely below 200 and diastolic readings which 
have been entirely below 110.  

Accordingly the preponderance of the evidence is against the 
claim for a disability rating greater than 10 percent for the 
service-connected hypertension over the entire course of this 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

There is no evidence that the manifestations of the Veteran's 
service-connected hypertension is unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability with respect to 
this disorder.  Therefore, the Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 
Vet. App. 111 (2008); see also Bagwell v. Brown, 9 Vet. 
App. 237 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

The Veteran contends that his service-connected mood 
disorder; degenerative joint disease, residuals of left knee 
trauma; right knee patellofemoral syndrome; residuals of 
right wrist injury; residuals of left wrist injury are more 
severe than reflected by the assigned ratings.  In addition, 
he claims that the severity of these disorders warrants the 
assignment of TDIU.  The Board observes that the record 
indicates possible worsening of these disabilities since the 
last examinations, to include a left wrist surgery in 
December 2006, subsequent to the most recent VA examination.  
It is noted that the Veteran has not been afforded a VA 
examination for compensation purposes in nearly three years 
(in May 2006 in connection with his TDIU claim).  

Given the passage of time since his most recent examination, 
his December 2006 left wrist surgery, and the allegations set 
forth by the Veteran herein, the Board finds that VA 
examinations would assist the Board in clarifying the extent 
of the Veteran's disabilities and would be instructive with 
regard to the appropriate disposition of the issues under 
appellate review.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity); see also Green v.  Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that VA's statutory duty to 
assist includes a thorough and contemporaneous medical 
examination).  Accordingly, this matter must be remanded for 
VA examinations to ascertain the current severity of the 
Veteran's claimed disabilities.  

In this regard, as noted above, the Veteran underwent general 
medical and psychiatric examinations on connection with his 
TDIU claim in May 2006; however, the examiner commented that 
the examination of the Veteran's joints was difficult because 
of his constant grimacing and his active resistance to any 
movement of his joints.  The examiner found this response 
affected and exaggerated.  The Board points out that, while 
it is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case, the Court has held 
that VA's duty to assist the veteran in developing the facts 
and evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, the Veteran is hereby placed on notice that he 
should present at any scheduled VA examination in a courteous 
and cooperative manner, and that failure to cooperate so that 
pertinent information with regard to his claim can be 
obtained might adversely affect his appeal.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); 38 C.F.R. § 3.655 
(2008).

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment from VA.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  The record further suggests that the 
Veteran has been in receipt of follow-up treatment for his 
wrists at the University of Southern Alabama from F. N. M., 
M.D.  Copies of these records should also be requested.  

The Veteran's TDIU claim is deferred pending the outcome of 
the increased rating claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA as well as non-VA, 
from whom he has received treatment for his 
claimed disabilities since November 2001 
(one year prior to the effective date of 
service connection and schedular ratings 
currently in effect.)  After obtaining any 
necessary authorization from the Veteran, 
the RO should attempt to obtain a copy of 
all indicated records not already 
associated with the claims folder.  In 
addition, the RO should request copies of 
treatment records from the University of 
Southern Alabama and Dr. F.N.M. since 
December 2007.

2.  Schedule the Veteran for a VA 
orthopedic examination to assess the 
current severity of his bilateral elbow 
and bilateral knee disabilities.

The designated VA examiner must conduct 
all necessary testing needed to make this 
determination, including range of motion 
studies (measured in degrees, with normal 
range of motion specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner must 
also determine whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when the elbows and knees 
are used repeatedly over a period of time.  
This determination should be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

Also regarding the Veteran's knees, the 
examiner should indicate whether the 
Veteran has any instability in either knee 
(aside from the arthritis) and, if he 
does, the severity of it (e.g., slight, 
moderate or severe), or episodes of 
locking.

Regarding the Veteran's wrists, the 
examiner should also provide specific 
findings of whether ankylosis of the left 
wrist is present, and if so, whether it is 
favorable or unfavorable.  If ankylosis is 
found to be favorable, the examiner should 
state at what range it is ankylosed (e.g., 
is it favorable within 20 to 30 degrees of 
flexion).  If it is found to be 
unfavorable, the examiner should state 
whether it is unfavorable in any degree of 
palmar flexion, or with ulnar or radial 
deviation; or in the alternative, whether 
it is extremely unfavorable so as to be 
equivalent to the loss of use of the hand.  
The examiner must also provide an opinion 
regarding the extend to which the service-
connected orthopedic disabilities affect 
the veteran's employability.

Any indications that the Veteran's 
complaints or other symptoms are not in 
accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.   

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file, 
a copy of this remand, and a copy of the 
VA orthopedic examination report requested 
in paragraph 2  must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.  

Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected mood 
disorder.  The examiner must conduct a 
detailed mental status examination.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
Veteran's mood disorder consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
In addition, the examiner is requested to 
provide a medical opinion as to the 
Veteran's overall employability, 
specifically identifying all service-
connected disabilities impacting upon his 
employability.  

Any indications that the Veteran's 
complaints or other symptoms are not in 
accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.   

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.  

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


